DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on July 06, 2020. It is noted, however, that applicant has not filed a certified copy of the 2020-013753 application as required by 37 CFR 1.55.  Attempts were made to electronically retrieve the priority documents, but the attempts failed.
Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 
Applicants are cautioned against using “reference view” as a figure description in international design applications designating the United States.  While “reference view” is commonly used in some foreign countries as a figure description, this term does not have any special meaning in U.S practice.  Accordingly, the reference view will be treated as another view of the design, and any inconsistencies between the reference view and the other figures of the claimed design may cause uncertainty as to the scope of the claim, resulting in a rejection under 35 U.S.C. 112(a) and (b), as nonenabling and indefinite.  A reference view described in the description as not included in the claimed design may result in uncertainty as the scope of the design claimed where the reference view includes features of the claimed design shown in the other views.
The specification should be amended as follows to provide a description germane to the design shown: 
 At the end of the figure descriptions, the words, “As shown in a reference view 10, an ejaculation promotion apparatus includes a resin container body with an open bottom (located at the left end of the view), a resin cylindrical cap that can be attached to and detached from the lower end opening of the container body (located at the right end of the view), a stand that is detachably held in the opening at one end of the cap (located on the left side of the cap), and a central member housed in the container body and the cap; the container is composed of the container body and the cap; as shown in the central longitudinal sectional view showing the unused state, the central member is made of soft resin and has a penis insertion space extending inward from the insertion portion at the lower end; the container body has a constricted portion (V-groove portion) at a portion closer to the lower end than in the long axis direction; as shown in the central longitudinal sectional view showing the non-used state and the reference view 3 showing the usable state, the container body is composed of two parts; one is a substantially cylindrical upper part located above the constricted portion, and the other is a lower part including the constricted portion; both parts can be rotated relative to each other; when the lower part is rotated in the forward and reverse directions while the upper part is gripped, the pressure applied to the central member is adjusted by the adjustment mechanism provided inside; reference views 4-6 show the cap and a stand; a rod-shaped body is projected from the center of the inner bottom surface of the cap, and the rod-shaped body supports the stand; the stand has a disc-shaped base portion with a large number of mesh-like holes and a pole protruding from the center of the base portion; the pole is a hollow body with an open lower end; when the base portion is seated on the inner bottom surface of the cap, the rod-shaped body of the cap is inserted into the inside through the lower end opening of the pole, and the stand is positioned with respect to the cap (central longitudinal sectional view); when the cap holding the stand is attached to the lower end opening of the container body containing the central member, the pole of the stand enters the penis insertion space from the insertion portion of the central member as shown in the central longitudinal sectional view; when using the ejaculation promotion apparatus, the cap and the stand should be separated from the container body and the central member as shown in the reference view 3; when the washed central member is dried after use (ejaculation), the central member is hung by inserting the pole of the stand attached to the cap into the insertion portion as shown in reference views 7-9 showing the state at the time of drying; reference view 1 shows the state in which the cap and the stand are removed from the main body of the apparatus; reference view 2 is a top view of the reference view 1; reference view 3 is a central longitudinal sectional view of the reference view 1; reference view 4 shows the cap and the stand; reference view 5 is a top view of the reference view 4; reference view 6 is a central longitudinal sectional view of the reference view 4; reference view 7 shows the state at the time of drying; reference view 8 is a top view of the reference view 7; reference view 9 is a central longitudinal sectional view of the reference view 7; reference view 10 is an exploded perspective view.” should be deleted. 
Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at richard.chilcot@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
[Calibri font/0xB7]     Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
o     https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
[Calibri font/0xB7]     Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
[Calibri font/0xB7]     Facsimile to the USPTO's Official Fax Number (571-273-8300)
[Calibri font/0xB7]     Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD E CHILCOT whose telephone number is (571)272-6777. The examiner can normally be reached Monday through Thursday 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lakiya Rogers can be reached on (571)270-7145. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD E CHILCOT/Primary Examiner, Art Unit 2916